Case 6:20-cr-00097-JCB-JDL Document 150 Filed 03/02/21 Page 1 of 1 PageID #: 368



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 UNITED STATES OF AMERICA, §
                                                     §
                                                     § CASE NUMBER 6:20-CR-00097-JCB
 v.                                 §
                                                     §
                                                     §
 SHAWN CARL GAITAN (1), §
                                                     §
                                             ORDER


        This case is set for Pretrial Conference on MONDAY, JUNE 14, 2021 at 1:30pm. Jury

Selection and Trial set on TUESDAY, JUNE 15, 2021 at 9:30am before United States District

Judge J. Campbell Barker.



        It is further ORDERED that, pursuant to Federal Rule of Criminal Procedure 11(e)(5) and

 United States of America v. Ellis, 547 F.2d 863 (5th Cir. 1977), the deadline for notifying the Court

of any plea bargain or plea agreement entered into by the parties in this cause is TUESDAY, MAY

18, 2021 at 12:00pm. No plea bargain or plea agreement entered into after that date shall be

honored by this Court without good cause for the delay.

        ORDERED and SIGNED this 2nd day of March 2021.




                                                         K. Nicole Mitchell, U.S. Magistrate Judge
